NOT FOR PUBLICATION
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  DWAYNE PAGE, on behalf of himself and all
  others similarly situated,
                                                           Civil No.: 18-cv-2200 (KSH) (CLW)
                         Plaintiff,

           v.
  N.A.R. INC.,                                                           OPINION

                         Defendant.

 Katharine S. Hayden, U.S.D.J.

    I.          Introduction

          In this putative class action, plaintiff Dwayne Page (“Page”) asserts that defendant

 N.A.R. Inc. (“NAR”), a debt collector, violated the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692 et seq., by sending him a collection letter with an amount due and

 stating that because of “interest or other charges that may vary from day to day,” the amount due

 could be higher on the date of payment. Page asserts that the statement was false because no

 interest or other charges were or could be added to his debt. NAR has moved to stay the action

 and to compel arbitration on an individual basis (D.E. 5), relying on an arbitration provision in

 the agreement between Page and the original creditor. Page argues that NAR cannot invoke that

 provision. The motion is fully briefed, and the Court decides it without oral argument. See L.

 Civ. R. 78.1.

    II.         Background

          Page’s complaint alleges as follows. At some point before June 1, 2016, Page incurred a

 debt to Crest Financial Services, LLC (“Crest”) for a furniture lease. (D.E. 1, Compl. ¶ 14.) Page

 fell behind on repaying the debt, which was past due and in default when it was placed with



                                                   1
NAR for collection. (Id. ¶¶ 19, 21.) On or about February 16, 2017, NAR mailed Page a letter

that listed Crest as the creditor. (Id. ¶¶ 23-24, 33 & Ex. A.) It stated:

       As of the date of this letter, this is the amount due. Because of interest or other
       charges that may vary from day to day, the amount due on the day you pay may
       be greater.

(Id. ¶ 34 & Ex. A.) But neither Crest nor NAR ever added interest or other charges onto the

balance after Crest placed the debt with NAR for collection, and according to the complaint, they

could not have legally or contractually done so. (Id. ¶¶ 35-45.) Page alleges that NAR’s letter is

a computer-generated form that NAR had sent to hundreds of New Jersey consumers over the

previous year, and that it is NAR’s “policy and practice” to send letters in that form to collect

consumer debts which “falsely threaten consumers that interest and other charges may be added

to the balance due on their debt.” (Id. ¶¶ 48-51.)

       On February 15, 2018, Page filed a putative class action complaint on behalf of himself

and all other individuals with a New Jersey address who were sent a letter from NAR between

February 15, 2017 and March 7, 2018, that was “materially identical or substantially similar” to

what he received. (Id. ¶ 63.) The complaint asserts one count for violation of the FDCPA, 15

U.S.C. § 1692e, which prohibits debt collectors from using “any false, deceptive, or misleading

representation or means in connection with the collection of any debt,” including false

representations of the “character, amount, or legal status of any debt,” threats to take action that

“cannot legally be taken or that is not intended to be taken,” and using false representations or

deceptive means to “collect or attempt to collect any debt or to obtain information concerning a

consumer.” 15 U.S.C. § 1692e(2)(A), (5), and (10). (See id. ¶¶ 52-61.) Page alleges NAR’s

statement in the February 16, 2017 letter that interest or other charges may increase the balance

of the debt was false, deceptive, and misleading under the “least sophisticated consumer”

standard. (Id. ¶¶ 55-58.)

                                                  2
       In response, NAR has moved to stay the case and compel arbitration of Page’s claims on

an individual basis under the Federal Arbitration Act, 9 U.S.C. §§ 3 and 4, and to strike Page’s

class action claims with prejudice under Fed. R. Civ. P. 12(f). NAR argues that Page signed a

lease agreement regarding his Crest account that (1) requires all claims related to that account to

be submitted to binding arbitration, and (2) waives his right to bring class action claims. (D.E. 6,

Moving Br. 6.)

       NAR has attached the lease agreement to its motion. (D.E. 6-1, Lease Agreement.) The

agreement provides that “Unless prohibited by applicable law and unless you reject the

Arbitration Provision in accordance with subsection (a)(ii) below, you and we agree that either

party may elect to arbitrate or require arbitration of any Claim under this Arbitration

Provision.” (Lease Agreement § 16(a)(i) (emphasis added).) The agreement defines, for

purposes of the agreement generally, “we,” “our,” and “us” to mean “Crest Financial Services,

LLC and its successors and assigns.” (Id. § 1.) The arbitration provision also contains

definitions specific to it, including a definition that expands the meaning of “we,” “us,” and

“our” beyond only Crest and its successors and assigns to also encompass “Related Parties”:

       (b) Certain Definitions. As used in this Arbitration Provision, the following terms
       have the following meanings:
       (i) References to “we,” “us” and “our” include our “Related Parties” – all our
       parent companies, subsidiaries and affiliates, and our and their employees,
       directors, officers, shareholders, governors, managers and members. Our
       “Related Parties” also include third parties that you bring a Claim against at the
       same time you bring a Claim against us or any other Related Party, including,
       without limitation, the merchant who sold us the Property we then leased to you.

(Id. § 16(b)(i).) In its moving brief, NAR relied on the “Related Parties” language for its

purported entitlement to enforce the arbitration provision against Page. (Moving Br. 11, 21-22.)

       In opposition, Page does not dispute that he signed the agreement or challenge its

authenticity, but contends that its plain language does not allow NAR, a non-party to the



                                                 3
agreement and one that does not meet the definition of a “Related Party,” to compel arbitration.

Page also notes that there had been no “successor or assignee” of Crest, given that the debt “is

still allegedly owed to” Crest. (D.E. 8, Opp. Br. 11 n.1.) Page further contends that the dispute

between Page and NAR is outside the scope of the arbitration provision in the agreement

between Page and Crest, and that the class waiver language in the agreement cannot be enforced

by NAR.

          Then, with its reply brief, NAR produced an assignment agreement between it and Crest,

and now argues that it is entitled to enforce the arbitration provision and class waiver in the lease

agreement because Crest assigned its rights to Page’s account to NAR. (See D.E. 10, Reply Br.

4; D.E. 10-1, Murray Decl., Ex. A.) NAR also asserts that, alternatively, it is a “Related Party”

based on the assignment, claiming that renders it an “affiliate” of Crest. (Id. at 8.) In response,

Page has sought leave to file a sur-reply, and attached a proposed brief in which he objects to the

newly-introduced assignment and requests that the Court either disregard it or order discovery.

(D.E. 11, Sur-Reply.)

   III.      Discussion

          “[U]pon being satisfied that the making of the agreement for arbitration or the failure to

comply therewith is not in issue, the court shall make an order directing the parties to proceed to

arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4. A court may compel

arbitration if (1) there is an agreement to arbitrate, and (2) the dispute is within the agreement’s

scope. Century Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 523 (3d Cir. 2009).

          The crux of the parties’ dispute is the first requirement: that an agreement to arbitrate

exists. NAR’s other arguments – including whether the dispute falls within the scope of the

agreement and whether Page waived his right to bring a class action – depend on a favorable

ruling on the first requirement.

                                                    4
              It is undisputed that NAR was not a party to the lease agreement containing the

arbitration provision. Fundamentally, arbitration is a “‘matter of contract between the parties.’”

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir. 2013) (quoting

Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980)). The

presumption favoring arbitration does not apply to non-signatories to the agreement; “it applies

only when both parties have consented to and are bound by the arbitration clause.” Griswold v.

Coventry First LLC, 762 F.3d 264, 271 (3d Cir. 2014). Still, there are circumstances under state

contract law in which a non-signatory may enforce or be bound to an arbitration agreement. See

id.; see also White v. Sunoco, Inc., 870 F.3d 257, 262 (3d Cir. 2017) (“‘[T]raditional principles’

of state law allow a contract to be enforced by or against nonparties through ‘assumption,

piercing the corporate veil, alter ego, incorporation by reference, third-party beneficiary theories,

waiver and estoppel.’” (quoting Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009)).1

              NAR initially argued that it is entitled to enforce the arbitration provision because it falls

within the definition of “Related Parties” as that term appears in § 16(b)(i), but offered no

evidence or factual allegations that would permit such a conclusion. Instead, NAR appears to

have conflated the issue of what claims are subject to arbitration with the issue of what entity

may compel arbitration. See White, 870 F.3d at 267 (movant’s argument failed “because it

confuses the nature of the claims covered by the arbitration clause with the question of who can

compel arbitration”).

               When Page challenged NAR’s argument, NAR produced a declaration from an

operations department manager, Jameson Murray, that attached a purported assignment from

                                                            
1
  The existence of an agreement to arbitrate is determined by application of ordinary state-law
principles governing contract formation. Century Indem. Co., 584 F.3d at 524. If a valid
agreement to arbitrate is found, whether the dispute is within the agreement’s scope is a matter of
federal law. Id.

                                                               5
Crest to NAR. The assignment, which is undated and unsigned by NAR, states that Crest will

“periodically assign” accounts to NAR for collection, and that Crest assigns its “claims and

demands against all debtors assigned together with all of [Crest’s] rights, title and interest therein

. . . .” (Murray Decl., Ex. A at ¶ 1.) The document also provides that assignments will be made

by “forwarding collection accounts to NAR,” and “[e]ach time NAR receives accounts from

[Crest], NAR will send [Crest] an Acknowledgment Report. Appearance of an account on the

Acknowledgment Report or appearance of the account on a Statement or Status Report shall

evidence that the account has been validly assigned . . . pursuant to the terms of this Agreement.”

(Id. ¶ 2.) The assignment also gives NAR “the absolute right to reject or otherwise refuse to

accept the assignment of any account and/or cancel back to [Crest] any Assigned Account.” (Id.

¶ 13.) The assignment touches on a variety of other topics, including representations and

warranties, indemnification, reimbursement, commission, and dispute resolution. A number of

paragraphs are redacted.

        As the language recited above makes clear, the assignment agreement is not specific to

Page’s debt. No “acknowledgement report,” statement, or status report is provided, and there is

no indication that NAR actually accepted an assignment of Page’s debt. Instead, the purported

connection between Page’s debt and the assignment is offered via Murray’s declaration, which

states that “Plaintiff’s Crest Account is subject to the Assignment Agreement.” (Murray Decl.

¶ 8.)

        Although the Court may apply the Rule 12(b)(6) standard to a motion to compel

arbitration when the affirmative defense of arbitrability is apparent on the face of the complaint

or the documents relied on in it, that standard is inappropriate when the complaint either does not

clearly establish the parties’ agreement to arbitrate or the opposing party has “come forth with

reliable evidence” amounting to more than a “‘naked assertion . . . that it did not intend to be

                                                  6
bound’ by the arbitration agreement.” Guidotti, 716 F.3d at 773-74 (alteration in original;

citation omitted). In that event, the motion must be evaluated under the summary judgment

standard in Fed. R. Civ. P. 56, following a “restricted inquiry into factual issues” to allow

evaluation of whether a meeting of the minds existed on the arbitration agreement. Id. at 774.

The Court is thus required to allow the non-movant to conduct “limited discovery” on the

“narrow issue” of the validity of the arbitration agreement when there is no clearly established

agreement to arbitrate on the face of the complaint. Id. (citations omitted).

              The Court is satisfied that the Rule 56 standard applies, and Page must be given the

opportunity to conduct limited discovery into whether Crest validly assigned its rights to NAR

and thereby enabled NAR to invoke the arbitration provision. Although the complaint relies on

the lease agreement insofar as it is the source of the debt upon which NAR is collecting (Compl.

¶¶ 14, 16), that agreement is not the source of NAR’s claim of standing to invoke arbitration.

For the first time on reply, NAR has clearly articulated that the purported assignment from Crest

is the basis upon which it claims authority to enforce the arbitration provision against Page.2

(See Lease Agreement § 1 (“we” means Crest “and its successors and assigns” (emphasis

added).) The assignment appears nowhere in the complaint, attached to it, or anywhere else

within the universe of documents a court may consider on a motion to dismiss. Cf. Sanford v.


                                                            
2
  NAR’s suggestion that Page would not be prejudiced by this approach because the case is in its
“very early stages” (Reply Br. 5 n.1) ignores the well-established rule that new arguments are not
to be made in reply. See, e.g., Bayer AG & Bayer Corp. v. Schein Pharm., 129 F. Supp. 2d 705,
716 (D.N.J. 2001) (Brown, J.) (striking portions of reply), aff’d, 301 F.3d 1306 (Fed. Cir. 2002);
see also Fancaster, Inc. v. Comcast Corp., 832 F. Supp. 2d 380, 424 (D.N.J. 2011) (Debevoise,
J.) (noting that the “rules of basic fairness and professionalism require that a moving party give
the opposition the opportunity to fully and fairly respond to its arguments”). Instead of striking
NAR’s reply in whole or in part, the Court will consider both NAR’s reply and Page’s proposed
sur-reply (D.E. 11). Accordingly, the Court grants Page’s request to file that sur-reply, and
deems it filed. L. Civ. R. 7.1(d)(6).


                                                               7
Bracewell & Guiliani, LLP, 618 F. App’x 114, 117-18 (3d Cir. 2015) (where plaintiff sued for

breach of agreement that included arbitration clause, affirmative defense of arbitrability was

“apparent from the face of the complaint and the documents relied upon therein” and Rule

12(b)(6) standard was proper). Instead, it was attached to NAR’s reply, and Page has had no

opportunity for discovery into the assignment or the declaration introducing it. Third Circuit

precedent requires that opportunity, see Guidotti, 716 F.3d 764, and, following conclusion of

targeted discovery on the issue of whether a valid agreement to arbitrate has been formed

between Page and NAR, NAR may file a renewed motion. That motion will be evaluated under

the Rule 56 standard.3 See id. at 776.

              Resolution of the remaining issues, including whether Page’s asserted claim is within the

scope of the arbitration provision and whether he must pursue that claim on an individual basis,

cannot be resolved absent an adequate record sufficient for the Court to conclude that a valid

agreement to arbitrate exists between Page and NAR.4




                                                            
3
 In any such renewed motion practice, the Court expects the parties to address which state’s law
should govern resolution of whether a valid agreement to arbitrate was reached, and how that law
would resolve the question. See White, 870 F.3d at 263-65.
4
  NAR offered Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524 (2019), as
supplemental authority. (D.E. 12.) In Henry Schein, the Supreme Court of the United States
reiterated that whether a court or an arbitrator decides arbitrability is a matter of contract. But the
relevance of this decision to NAR’s motion is unclear, as NAR does not argue that the Court
cannot or should not decide arbitrability here or even address the language in § 16(b)(ii), which
states that “disputes about the validity, enforceability, coverage or scope” of the arbitration
provision are “for a court and not an arbitrator to decide.”  

                                                               8
   IV.      Conclusion

         For the reasons set forth above, NAR’s motion will be denied without prejudice. The

parties are directed to proceed promptly to limited discovery under the supervision of Magistrate

Judge Waldor to resolve the threshold issue of whether a valid agreement to arbitrate exists. An

appropriate order will issue.

                                                           /s/ Katharine S. Hayden
Date: March 26, 2019                                       Katharine S. Hayden, U.S.D.J.




                                               9
